Citation Nr: 0427459	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial increased evaluation for major 
depressive disorder, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In a rating 
action in July 2001, the RO had granted service connection 
for major depressive reaction and assigned a 30 percent 
rating from the date of the initial claim, March 16, 1999.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

During the course of the current appeal, [for reasons that 
will be discussed in pertinent part in summary below with 
regard to the assignment of an evaluation for the veteran's 
already service-connected psychiatric disorder], the veteran 
withdrew the issue of entitlement to separate service 
connection for post-traumatic stress disorder (PTSD).

The veteran and his spouse provided testimony before a 
Veterans Law Judge at the RO in July 2004; a transcript is of 
record.




FINDING OF FACT

Service-connected major depressive disorder is manifested, 
more nearly than not, by deficiencies in most areas of 
functioning, sleep disturbance and intrusive memories with 
lack of motivation, and a general inability to establish and 
maintain effective relationships, but less than total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent and no more for 
major depressive disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.7, 4.130, Diagnostic Code 9434 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

With regard to the issue addressed herein, the Board notes 
that additional evidence might be available if further 
attempts were undertaken to pursue it.  And although a new VA 
examination might be productive, the clinical records and 
recent VA outpatient reports have already been helpful, and 
the opinions rendered in association therewith have been 
detailed and precise.  

Accordingly, there appears to be an adequate evidentiary 
basis for satisfactorily resolving the issue at this time.  
There appears to be no need for further delay on these 
matters, and given the action taken herein, the Board can 
stipulate that adequate development and notice has taken 
place to fulfill all regulatory requirements, to preserve all 
due process, and that Board action to address this issue 
within this decision is certainly in the veteran's best 
interests.  Should he have evidence of still further 
increased impairment in the future, he may wish to provide 
evidence in that regard.


Criteria

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

The veteran's service-connected major depression has been 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9434, under the "new" rating criteria 
for neuropsychiatric disabilities which took effective on 
November 7, 1996.  As the veteran's claim was filed after 
that date, the evaluation of this service-connected 
disability will be based on consideration of only the "new" 
criteria.

Under the current rating provisions, depression is rated 
under Diagnostic Code 9434 in accordance with the general 
formula for evaluating mental disorders set out following 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (2003).  The ratings 
authorized by the general formula include 30, 50, 70, and 100 
percent.

A 30 percent evaluation is warranted when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The schedule for rating mental disorders refers to both 
specific symptoms of a mental disorder and the social and 
industrial impairment considered to accompany such symptoms.  
However, it is most important that in evaluating the severity 
of psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering." Mauerhan v. 
Principi, 16 Vet. App. 436, 440-41 (2002).  Thus, the 
specific symptoms noted in the current rating schedule "are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating." 
Mauerhan, 16 Vet. App. at 442. Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned." 
Mauerhan, 16 Vet. App. at 443.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual Background

The veteran's service separation documents reflect that he 
was a Marine Corps automatic rifleman and qualified with the 
"MM" rifle in January 1944.  He served in the Asian Pacific 
Theater from September 12, 1944 to March 23, 1946, and was 
wounded in action on May 11,1945 for which he was awarded the 
Purple Heart.  He saw action against the enemy at Okinawa, 
Ryukyu Islands, April 1, 1945 to June 30, 1945, and 
participated in the Occupation of China, October 1, 1945 to 
March 5, 1946.

At about the time of the veteran's claim in 1999, a statement 
was received from BH, M.D., who noted that the veteran had a 
history of hypertension and a pacemaker, and was taking 
various medications.  It was also noted that he was to be 
sent to see a social worker and psychologist as well as VA 
mental health physician.

A VA outpatient evaluation in July 1999 noted that he met 
many of the criteria for PTSD, including exposure to life 
threatening events.  The veteran reported reexperiencing 
unwanted memories of war once or twice a month, including 
increased heartbeat, active avoidance of thoughts and 
feelings, some reduction in enjoyed activities, mild feelings 
of being emotionally distant or cutoff from people and some 
emotional numbness or restricted range of affect, although he 
denied many other possible symptoms.

A series of clinical reports was submitted thereafter from 
Dr. H including one report from October 1999 when the veteran 
was noted to have atherosclerotic heart disease which was 
stable, as well as hyperlipidemia, hypertension and benign 
prostatic hypertrophy.  Dr. H reported that the veteran had 
been seen with complaints of being full of worry and anxiety 
and depression and wanted medication for it.  He said he had 
been in World War II and had to fight off Japanese trying to 
get him in the foxholes.  Shortly before the visit, he had 
hit his wife in the chest thinking she was one of the 
Japanese in a dream coming into his foxhole.  Dr. H stated 
that he was going to start him on Zoloft.

A statement from Dr. H dated in June 2000 was to the effect 
that the veteran had PTSD; he had been in World War II and 
fought on the front lines, killing several Japanese.  He was 
noted to have a lot of stories about shooting the enemy and 
the trauma it caused.  He also had had a lot of near death 
experiences.  He would wake up at night and had frequent 
nightmares.  He recalled an incident when he had mistaken his 
wife for an enemy while he was asleep, and had hit her in the 
chest, since which he had had anxiety and depression and was 
being given Zoloft.  It was thought that this problem was 
getting worse as he aged.

On VA examination in July 2000, it was noted that the veteran 
had been receiving treatment for PTSD symptoms, but although 
there were many signs of that disorder, he did not have 
sufficient signs to support that as a diagnosis.  The 
examiner noted that he had been exposed to life threatening 
traumatic events in combat, and his current PTSD-related 
symptoms included irritability, nightmares and intrusive 
thoughts.  It was felt that his mood disturbances were 
indicative of a depressive disorder.  A Global Assessment of 
Functioning (GAF) score was rendered of 65.

In a VA Form 9, filed in August 2002, it was stated that the 
veteran's depressive disorder had become worse and that he 
was having trouble coping with everyday situations.

Another statement is of record from Dr. H, dated in April 
2003, to the effect that the veteran had severe depression 
and it was worsening.  He was on Effexor without success, 
having flashbacks from World War II, triggered by the Iraq 
War on many issues.  Dr. H was stopping the Effexor and 
putting him on Lexapro and Ambien.

Extensive VA and private treatment records are in the file 
showing ongoing problems with depression and flashbacks.  

Dr. H has continued to see him regularly, reports from which 
are in the file.  In April 2003, the veteran was said to have 
a main complaint of depression.  He slept poorly and Effexor 
was not helping.  He had no motivation and wanted to sleep 
all of the time, would get angry, agitated and irritable.  
His wife confirmed these symptoms.  He had flashbacks from 
when he was in combat and this had been made worse by the 
Iraq War.  He had anxiety and depression and was doing 
poorly.

The most recent VA clinical reports show that the veteran had 
been undergoing private care but wanted to be seen more 
regularly by VA for the mental health symptoms.  He continued 
to be depressed and talked about the war and the dead 
soldiers he saw.  

At the hearing held in July 2004, the veteran and his spouse 
of 53 years testified as to his current symptoms.  He 
described his combat experiences and all of the dead soldiers 
he saw.  He reported that at home now, he is depressed and he 
just does not care about things around the house any more, 
although he used to be very active around the house.  Tr. at 
6-7.  He said he just cannot get motivated and had a lot of 
problems with sleeping and nightmares.  Tr. at 7.  He had had 
such nightmares that when asleep, he would fling his arms 
around and hit his wife, so after several episodes like that, 
she testified that she had changed to another bed.  She said 
that she did not think he knew what he was doing at the time.  
Most mornings after these episodes he would awaken and be 
very tired and not rested.  Tr. at 8-9.  

Except for seeing their children, she stated that they never 
went to see anyone now, had no friends and they did no other 
socializing although they used to get out a lot.  Tr. at 9.  
He indicated that he had been retired since August 1986, and 
that he was no longer able to do his job as a crewman on the 
railroad because he could not walk.  Tr. at 11.  He had had 
increased problems after 9-11.  Tr. at 12.  The VA was said 
to be starting him on a new therapy regimen for his 
depression.  Tr. at 12.  His wife testified that he could 
hardly even watch television because it bothered him so much; 
that he never wanted to go anywhere; and that in the past 
several years, particularly since the last VA examination in 
2000, she had seen a considerable deterioration in his 
condition.  Tr. at 14-15.

Analysis

In this case, there has been some discussion of the fact that 
the veteran's symptoms have increased.  The Board 
acknowledges that this is probably true, and that is 
reflected in the increased rating herein assigned.  However, 
more basic than that is the fact that the veteran's increase 
in symptomatology was seemingly the impetus for him to file 
the initial claim in 1999, since it appears from the record 
that the increase began at about the time or soon after the 
filing of the claim in 1999.  Accordingly, as addressed 
above, the factual circumstances of this case do not warrant 
the assignment of staged ratings pursuant to Fenderson, op. 
cit.

It is also noted that as discussed with the veteran at the RO 
and at the personal hearing, his rating for major depression 
encompasses all of his current psychiatric symptoms, 
including those more nearly related to PTSD than depression.  
He does not have a confirmed diagnosis absent some of the 
confirmatory signs of PTSD, but the symptoms are in fact 
separately and uniquely recognized, nonetheless, as valid 
parts of his service-connected disability picture, and are 
treated accordingly as part and parcel of the rating 
warranted.

Upon a review of the evidence of record, the Board finds that 
the veteran's depression is shown to be productive of a 
mental health picture that more nearly approximates a 
disability characterized by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  He no longer sees friends or does any outside 
socializing except with his more intimate family members.  He 
is lacking motivation for even the smallest tasks around the 
home and wants to sleep to avoid being awake and dealing with 
things around him.  He is described as being simply unable to 
cope.  This would probably be reflected in a GAF much less 
than the 65 which was assigned in 2000 when last measured.  
His nightmares have caused his wife to sleep separately, and 
when he awakes from such episodes, he is unrested and 
agitated, irritable and otherwise angry.  

As such, the Board finds that the evidence supports the award 
of a 70 percent disability evaluation for the service-
connected major depressive disorder.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2003).

However, the Board finds that a disability rating in excess 
of 70 percent is not warranted as this time. Specifically, 
the veteran's service-connected depression is not shown to be 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

With regard to his industrial capacities, he was run over by 
a tractor in August 2001, as a result of which he had a badly 
injured left hip for which he has since had replacement.  He 
has a myriad of other organic problems which caused him to 
stop working some years ago, and might well preclude his 
getting and/or retaining a job were he to try to do so now.  
He has testified that he could not do his former job with the 
railroad, from which he retired in 1986, because he cannot 
walk.  Accordingly, a 100 percent rating is not warranted at 
this time.

Additional Considerations

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1). "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there has been no showing that the veteran's 
service-connected major depressive disorder has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
psychiatric disability.  It is true that he has not worked 
for some years, but he also has many nonservice-connected 
organic problems, and it is not shown that his mental health 
was any more significant a factor than already addressed in 
the schedular criteria as cited herein.  Moreover, he has not 
required extended hospitalization for the mental problems.

In this regard, the regular schedular standards for rating 
major depressive disorder contemplate rating based on a wide 
range of specific symptomatology, as well as consideration of 
the level of social and occupational impairment produced by 
the symptomatology.  

Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

An initial increased evaluation for major depressive disorder 
of 70 percent and no more is warranted, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



